DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b). 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "a second main part 212a" is designated as 212b in Fig. 5 and “ and "a second connection part 212b" is designated as 212a in Fig. 5. In Fig. 5, 212a should be corrected to 212b, and 212b should be corrected to 212a.  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US PGPub. 2014/0183479. 	Regarding claim 1, Park teaches a display substrate (300, fig. 2-3) [0051], .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2014/0183479 as applied to claim 1 above and further in view of Yeo et al. US PGPub. 2017/0005150.  	Regarding claim 3, Park does not teach the display substrate according to claim 1, wherein an orthographic projection of the conductive layer (360) on the base substrate (310) surrounds both of the orthographic projection of the first electrode (351B) on the base substrate (310) and the orthographic projection of the second electrode (351A) on the base substrate (310).  	However, Yeo teaches a display substrate (200, fig. 5-6) [0110], wherein an orthographic projection of the conductive layer (250+271, fig. 5-6) [0112] on the base substrate (201, fig. 6) [0112] surrounds (see fig. 5, [0111]) both of the orthographic projection of the first electrode (270 of one pixel, fig. 5-6) [0112] on the base substrate .
 	Regarding claim 4, Park does not teach the display substrate according to claim 1, wherein the conductive layer (360) comprises a first hollowed-out part and a second hollowed-out part which are adjacent to each other, and the orthographic projection of the first electrode (351B) on the base substrate (310) is located within an orthographic projection of the first hollowed-out part on the base substrate (310), and the orthographic projection of the second electrode (351A) on the base substrate (310) is located within an orthographic projection of the second hollowed-out part on the base substrate (310). 	However, Yeo teaches a display substrate (200, fig. 5-6) [0110], wherein the conductive layer (250+271, fig. 5-6) [0112] comprises a first hollowed-out part (277, fig. 5-6; 277 surrounding first electrode 270) [0111] and a second hollowed-out part (277, fig. 5-6; 277 surrounding second or any adjacent electrode 270) [0111] which are adjacent to each other, and the orthographic projection of the first electrode (270 of one pixel, fig. 5-6) [0112] on the base substrate (201, fig. 6) [0112] is located within an orthographic projection of the first 
 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display of Park to include the hollowed-out parts of the conductive layer as taught by Yeo because such structure is well-known in the art and such structure is art recognized and suitable for the intended purpose of preventing voltage drop problems (Yeo et al., [0156]) and reducing parasitic capacitance between the electrodes (Yeo et al., [0031]) (see MPEP 2144.07). 	                                     Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display substrate wherein “the conductive layer is constituted by the blocking part, and the blocking part protrudes from the insulation material layer in a direction away from the base substrate” as recited in claim 6 and in combination with the rest of the limitations of claims 1 and 5;  	a display substrate wherein “the conductive layer is constituted by the blocking part, and a surface of the blocking part away from the base substrate is flush with a surface of the insulation material layer away from the base substrate” as recited in claim 7 and in combination with the rest of the limitations of claims 1 and 5; and  	a display substrate wherein “the conductive layer further comprises an intersected part that is intersected with the blocking part at a side of the insulation material layer away from the base substrate” as recited in claim 8 and in combination with the rest of the limitations of claims 1 and 5. 	Claims 9-15 are also objected as allowable for further limiting and depending upon allowable claim 8.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NDUKA E OJEH/Primary Examiner, Art Unit 2892